Citation Nr: 1546871	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh Foreign Cases Office, Pennsylvania


THE ISSUE

Entitlement to an increased rating, greater than 30 percent, for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1998 until August 2002.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for an increased rating for service-connected migraine headaches.  As the Veteran now resides overseas, jurisdiction was transferred to the Pittsburgh Foreign Cases Office at the RO in Pittsburgh, Pennsylvania.
 

FINDING OF FACT

Throughout the entire rating period, migraine headaches have been productive of prostrating migraine headaches, occurring three to seven times a month, and lasting for several days at a time.


CONCLUSION OF LAW

The criteria for an rating of 50 percent for migraine headaches have been nearly approximated throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Migraine Headaches 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for migraine headaches in a prior decision.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the May 2010 decision on appeal, the current 30 percent rating for migraine headaches, effective February 28, 2008, was continued without increase.  The Veteran's headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC or Code) 8100 (2014).  Diagnostic Code 8100 provides for a 30 percent rating on evidence of characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum schedular rating of 50 percent is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim, but without specifically addressing the matter of what a prostrating attack is).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, p. 1080 (3rd Ed. 1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the entire claims file, the Board finds that the Veteran's migraine headaches have more nearly approximated the criteria for a 50 percent rating throughout the period on appeal.  Specifically, prostrating migraine headaches occur three to seven times a month lasting for several days at a time.

Treatment records in July and September 2009 show that the Veteran's headaches typically occurred in the morning, and were productive of osmophobia, and visual aura, but not nausea or vomiting.  The Veteran described "icepick" or "electrical sensations" behind his ears and radiating toward his eyes.  Headaches lasted between 45 minutes and two days, and occurred two to three times per week.  

During these events, the Veteran stayed in bed and was "unable to do anything" according to his September 2009 VA examination.  Headaches affected the Veteran's ability to perform daily functions during flare-ups, and the Veteran stated that he was a student, but was "having a hard time studying," and that "[l]ooking at a computer or reading for long periods of time can cause a migraine."  In January 2010, a recent treatment using Botox injection had initially been productive of reduced headaches, but then headaches increased, resulting in several missed days of school.  

On VA examination in October 2010, the Veteran reported increasing headaches over the prior eight years.  At the time of the examination, headaches were occurring about twice a week and lasting for between two and three days.  Headaches were throbbing in nature, starting in the region of the left ear and eye and radiating-forward to behind the left eye and then backwards, and were associated with photophobia and an exaggerated sense of smell.  At onset, the Veteran attempted to carry on as normally as possible for as long as possible, but then lies down and tries to sleep; however headache often stops him sleeping at night.  The examiner commented that the Veteran's migraine headaches caused him to "stop and lie down" during attacks, and that this would have an impact on his employment.

In February 2012 the Veteran submitted a diary of migraine attacks, in which he recorded the date of each attack and its severity.  He also commented that during those attacks for which the severity was 7 out of 10 or greater, he was "not able to complete daily task[s]."  The Board observes that, between January 2011 and February 2012, the Veteran's diary reflects between three and seven attacks per month, some lasting as many as five days, and most at a level of greater than 7 out of 10.  In his September 2010 notice of disagreement, the Veteran reported that he "had to leave work multiple times because [he] could not [bear] the pain."  He also indicated that he believed he "was laid off because of the debilitating migraine headaches [he was] having."  Although the Veteran subsequently began school in the fall of 2009, he "soon found that [he] had to miss multiple days of class because of the migraines."

To the extent that headaches, their duration, frequency, and severity are capable of lay observation, the Veteran's assertions regarding his symptoms are admissible and highly probative of the level of his current level of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  To that end, the Board notes that while the evidence clearly indicates that the frequency of attacks is more than merely monthly, a rating of 50 percent is nonetheless predicated upon attacks being both "very frequent" and "productive of severe economic inadaptability."  The Board finds the Veteran's own statements and repeated treatment records, to reflect the occurrence of "very frequent" migraine attacks.  Though the record does not contain an assertion of severe economic inadaptability from a VA examiner or other competent source, the Board nonetheless finds that migraine attacks which occur at least several times a month and up to seven days, more closely reflect the criteria for a 50 percent rating than those criteria for a 30 percent rating under DC 8100.  38 C.F.R. § 4.124a.

A 50 percent rating for migraine headaches is the highest schedular rating available under the current Code, and while the Board has considered other potentially applicable Codes, the Board finds that a rating of greater than 50 percent is not warranted for the Veteran's symptoms.  Accordingly, the Board concludes that the Veteran's migraine disability has been 50 percent disabling throughout the entire rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for service-connected migraine headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of basis of frequency and severity of headache symptoms; thus, the demonstrated manifestations - namely very frequent prostrating headaches - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the service-connected migraine headaches that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities including residuals of a lumber strain, tinnitus, and tinea pedis in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, in spite of the severity of his migraines, the record does not reveal that the Veteran is specifically claiming that he is rendered unemployable by virtue of the disability.  The Board recognizes that in his September 2010 notice of disagreement he expressed the belief that he had been fired from his last job due to the frequency of his headaches, and further recognizes that he has reported taking time off from schooling due to headache symptoms.  However, the Veteran has not suggested, at any time, that his symptoms render him entirely incapable of maintaining gainful employment, nor does the record otherwise indicate as much.  Accordingly, the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected migraine headaches pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in August 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in August 2009.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records, along with those records which the Veteran has submitted to VA,  have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in September 2009 and July 2013, during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While VA examiners were not provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his migraine headaches.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating of 50 percent, and no higher, for migraine headaches is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


